Citation Nr: 1427570	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-08 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher








INTRODUCTION

The Veteran served on active duty from August 1987 to November 1987. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case was before the Board in May 2010 when it was remanded for additional development.

In addition to the paper claims files, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file include a May 2014 Informal Hearing Presentation.  The remaining documents are either duplicative of the evidence in the paper claims file or irrelevant to the issue decided herein.


FINDING OF FACT

A right knee disorder had its onset in service or is otherwise etiologically related thereto.


CONCLUSION OF LAW

A right knee disorder was incurred in active duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA applies in the instant case.  However, the Board's grant of service connection herein represents a complete grant of the benefit sought on appeal.  No further discussion of VA's duty to notify and assist is necessary. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A veteran is presumed to be in sound condition upon entry into service except as to defects, infirmities, or disorders noted at that time or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  "Clear and unmistakable evidence" is an "onerous" evidentiary standard requiring that the conclusion be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).

The Veteran's February 1987 enlistment examination indicated "normal" findings of the lower extremities; no right knee defects were identified.  In fact, in his February 1987 Report of Medical History, the Veteran expressly denied ever having a trick or locked knee.  The Veteran initially sought treatment for right knee pain in service in September 1987.  He reported a history of knee pain for three years and an original knee injury resulting from an accident with a boat trailer prior to service.  An October 1987 Medical Board Report indicated that although the Veteran "did not mention this condition at the time of enlistment," his right knee disability, diagnosed as internal derangement of the right knee, existed prior to enlistment.

Following service, private treatment records show that the Veteran was seen with complaints of right knee pain as early as April 2003, at which time he reported a history of right knee injury during service in 1987.  August 2003 X-ray studies revealed early patellofemoral degenerative changes.

The Veteran filed a claim seeking service connection for a right knee disorder in February 2008.  He reported injuring his right knee during service.

The Veteran has submitted statements asserting that, although he injured his right knee prior to service, his pre-service right knee injury did not result in a chronic disorder and that, at the time he entered service, he did not have a disability of the right knee.  He reported that he fell during service and injured his right knee.  In other statements, his sister and his friend asserted that he did not have any problems with the right knee before service.  Moreover, he had difficulty with his knee upon returning from service; this disability has progressively worsened.

The Veteran's right knee was found to be normal on the service entrance examination.  The presumption of soundness applies.  Although a June 2010 VA opinion indicates that the right knee disorder existed prior to service, the examiner failed to provide any rationale to support this conclusion.  He did not address the absence of clinical findings at enlistment or the Veteran's assertion that the knee injury that occurred prior to service had resolved.   In other words, the standard of clear and unmistakable evidence to rebut the presumption of soundness was not met.  See 38 C.F.R. § 1111.

The medical evidence establishes a current diagnosis of right knee disability.  The first medical evidence of right knee disability is in 2003, nearly 16 years after service.  However, the Board also notes in 2003, the Veteran reported a history of knee injury in service.  This was almost five years prior to the date he filed his claim for VA compensation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The record establishes that the Veteran has consistently maintained that he has a right knee disability that began in service, even in the five years prior to submitting his claim of service connection.  The Board finds the Veteran's assertions to be credible.  His statements establish continuous and chronic symptoms such as to enable a grant of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds that the criteria for service connection for a right knee disorder are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a right knee disorder is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


